Exhibit 10.1

AMENDED AND RESTATED ESCROW AGREEMENT

THIS AMENDED AND RESTATED ESCROW AGREEMENT (this “Agreement”) is made and
entered into as of this 20th day of January, 2016 by and among NexPoint
Multifamily Realty Trust, Inc., a Maryland corporation (the “Company”), Highland
Capital Funds Distributor, Inc., a Delaware corporation (the “Dealer Manager”),
and UMB Bank, N.A., as escrow agent, a national banking association organized
and existing under the laws of the United States of America (the “Escrow
Agent”). This Agreement amends and restates in its entirety the Escrow Agreement
dated August 10, 2015, entered into by and among the parties hereto (the
“Original Escrow Agreement”).

RECITALS

WHEREAS, the Company proposes to offer and sell up to $1,100,000,000 in shares
of the Company’s common stock (the “Shares”), of which amount: (a) up to
$1,000,000,000 in any combination of Class A shares and Class T shares are being
offered to the public pursuant to the Company’s primary offering (collectively,
the “Primary Shares”); and (b) up to $100,000,000 in any combination of Class A
shares and Class T shares are being offered pursuant to the Company’s
distribution reinvestment plan (the “DRIP Shares”), at an initial subscription
price of $10.00 per Class A share and $9.35 per Class T share for the Primary
Shares, and $9.50 per Class A share and $8.88 per Class T share for the DRIP
Shares (the “Offering”) to investors pursuant to the Company’s Registration
Statement on Form S-11 (File No. 333-200221), as amended from time to time (the
“Registration Statement”).

WHEREAS, the parties hereto previously entered into the Original Escrow
Agreement.

WHEREAS, the Dealer Manager has been engaged by the Company to offer and sell
the Primary Shares on a best efforts basis through a network of participating
broker-dealers (the “Participating Broker-Dealers”).

WHEREAS, the Original Escrow Agreement provided for a Minimum Offering
Requirement (as defined below) of $10,000,000 in gross offering proceeds prior
to the release to the Company by the Escrow Agent of funds received from
subscribers (“Investor Funds”).

WHEREAS, the Company has agreed that the subscription price paid by subscribers
for Shares will be promptly refunded to such subscribers if at least $2,000,000
of gross offering proceeds, including shares sold to NexPoint Real Estate
Advisors II, L.P., the Company’s advisor, its affiliates and the Company’s
directors and officers (the “Minimum Offering Requirement”), has not been raised
from the sale of any combination of Primary Shares within one year from
August 12, 2015, the date that the U.S. Securities and Exchange Commission (the
“SEC”) declared the Registration Statement effective (the one-year period shall
be referred to herein as the “Closing Date”).

WHEREAS, the Dealer Manager and the Company desire to establish an escrow
account, as further described herein, in which Investor Funds will be deposited
into an interest-



--------------------------------------------------------------------------------

bearing account entitled “NexPoint Multifamily Realty Trust, Inc. Subscription
Account” and the Company desires that

UMB Bank, N.A. act as escrow agent to the escrow account and Escrow Agent is
willing to act in such capacity.

WHEREAS, deposits received from residents of the State of Pennsylvania (the
“Pennsylvania Subscribers”), the State of Washington (the “Washington
Subscribers”) and any subscribers who are residents of any other state
identified by written notice from the Company (“Other Subscribers”) will remain
in the Escrow Account until the conditions of Section 3 have been met.

WHEREAS, the Escrow Agent has engaged DST Systems, Inc. as transfer agent (the
“Transfer Agent”) to receive, examine for “good order” and facilitate
subscriptions into the Escrow Account as further described herein and to act as
record keeper, maintaining on behalf of the Escrow Agent the ownership records
for the Escrow Account. In so acting, the Transfer Agent shall be acting solely
in the capacity of agent for the Escrow Agent and not in any capacity on behalf
of the Company or the Dealer Manager, nor shall it have any interest other than
that provided in this Agreement in assets in Transfer Agent’s possession as the
agent of the Escrow Agent.

WHEREAS, in order to subscribe for Shares during the Escrow Period (as defined
below), a subscriber must deliver the full amount of its subscription price by
check, draft, wire or money order in U.S. dollars (an “instrument of payment”)
payable to

“UMB Bank, N.A., as escrow agent for NexPoint Multifamily Realty Trust, Inc.” at
the address set forth in the subscription agreement or by wire transfer of
immediately available funds in U.S. dollars. The Transfer Agent shall not
receive any monies during the Escrow Period.

AGREEMENT

NOW, THEREFORE, the Company, Dealer Manager and Escrow Agent agree to the terms
of this Agreement as follows:

1. Establishment of Escrow Account; Escrow Period. The Company hereby appoints
the Escrow Agent as escrow agent for purposes of holding the Investor Funds on
the terms and conditions set forth herein. On or prior to the commencement of
the offering of Shares, the Company shall establish the escrow account with the
Escrow Agent, which shall be entitled “Escrow Account for the Benefit of
Subscribers for Shares of NexPoint Multifamily Realty Trust, Inc.,” or such
similar designation as the Company and the Escrow Agent may agree (the “Escrow
Account.”) This Agreement shall be effective as of the date the Registration
Statement is declared effective by the SEC. Except as otherwise set forth herein
for Pennsylvania Subscribers and Washington Subscribers (and any Other
Subscribers), the escrow period shall commence upon the effectiveness of this
Agreement and shall continue until the earlier of: (i) the date that all
Investor Funds held in the Escrow Account are distributed to the Company
pursuant to Section 2(b) hereof and the Company has informed the Escrow Agent in
writing that the Escrow Account is closed except with respect to Pennsylvania
Subscribers and Washington Subscribers (and any Other Subscribers); (ii) the
Closing Date, in the event the Minimum Offering Requirement is not raised on or
prior thereto; or (iii) the date the Escrow Agent receives notice from the SEC
or any other federal or state regulatory authority that a stop

 

- 2 -



--------------------------------------------------------------------------------

or similar order has been issued with respect to the Registration Statement and
has remained in effect for at least twenty (20) days (the “Escrow Period”).
After the end of the Escrow Period, the Company and its agents shall not
deposit, and the Escrow Agent shall not accept, any additional amounts
representing payments by prospective investors, except with respect to
Pennsylvania Subscribers and Washington Subscribers, as set forth in Section 3
below.

2. Operation of the Escrow.

(a) Deposits in the Escrow Account. During the Escrow Period, persons
subscribing to purchase Shares (“Subscribers”) will be instructed by the
Company, the Dealer Manager and the Participating Broker-Dealers to make checks
for subscriptions payable to the order of “UMB Bank, N.A., as escrow agent for
NexPoint Multifamily Realty Trust, Inc.” Notwithstanding the foregoing, however,
Pennsylvania Subscribers and Washington Subscribers (and any Other Subscribers)
shall continue to make checks payable to the order or “UMB Bank, N.A., as escrow
agent for NexPoint Multifamily Realty Trust, Inc.” until subscriptions are
received resulting in total minimum capital raised equal to or exceeding
(i) $50,000,000 for Pennsylvania Subscribers and (ii) $20,000,000 for Washington
Subscribers, in each case including subscriptions from Subscribers who are
residents of other states, and such funds are disbursed from the Escrow Account
in accordance with Section 3 hereof. Completed subscription agreements and
checks in payment for the subscription amount shall be remitted to the Escrow
Agent at the address set forth in the subscription agreement. The Dealer
Manager, the Participating Broker-Dealer, or their respective agents, as
applicable (the “Processing Broker-Dealer”), shall remit to the Escrow Agent the
instruments of payment and the subscription agreements: (i) where, pursuant to
the internal supervisory procedures of the Processing Broker-Dealer, internal
supervisory review is conducted at the same location at which instruments of
payment and subscription agreements are received from Subscribers, then, by noon
of the next business day following receipt by the Processing Broker-Dealer, the
Processing Broker-Dealer will transmit the instruments of payment and
subscription agreements to the Escrow Agent; and (ii) where, pursuant to the
internal supervisory procedures of the Processing Broker-Dealer, final internal
supervisory review is conducted at a different location (the “Final Review
Office”), instruments of payment and subscription agreements will be transmitted
by the Processing Broker-Dealer to the Final Review Office by the end of the
next business day following receipt thereof by the Processing Broker-Dealer. The
Final Review Office will in turn, by noon of the next business day following
receipt thereof by the Final Review Office, transmit such instruments of payment
and subscription agreements to the Escrow Agent or, after the Minimum Offering
Requirement has been satisfied, to the Company or its designated agent. The
Escrow Agent represents that it will promptly deliver all monies received in
good order from Subscribers for the payment of Shares to the Escrow Agent for
deposit in the Escrow Account. All instruments of payment delivered to the
Escrow Agent pursuant hereto shall be deposited by the Escrow Agent within one
(1) business day of receipt thereof into the Escrow Account. The Escrow Agent
hereby agrees to maintain the funds contributed by the Pennsylvania Subscribers
and Washington Subscribers (and any Other Subscribers) in a manner in which they
may be separately accounted for so that the requirements of Section 3 of this
Agreement can be met. Deposits shall be held in the Escrow Account until such
Investor Funds are promptly disbursed in accordance with this Agreement.

 

- 3 -



--------------------------------------------------------------------------------

Prior to disbursement of the Investor Funds deposited in the Escrow Account,
such funds shall not be subject to claims by creditors of the Company, the
Dealer Manager, any Participating Broker-Dealer or any of their respective
affiliates. If any of the instruments of payment are returned to the Escrow
Agent for nonpayment prior to receipt of the Minimum Offering Requirement, the
Escrow Agent shall promptly notify the Dealer Manager and the Company in writing
via mail, email or facsimile of such nonpayment, and is authorized to debit the
Escrow Account in the amount of such returned payment.

(b) Disbursement of the Investor Funds to Subscribers other than Pennsylvania
Subscribers, Washington Subscribers and Other Subscribers. If at any time on or
prior to the Closing Date the Minimum Offering Requirement is satisfied, the
Escrow Agent shall release and deliver the Investor Funds (other than any
Investor Funds received from Pennsylvania Subscribers, Washington Subscribers,
or Other Subscribers which cannot be released until the conditions of Section 3
have been met), including all earnings thereon for Investor Funds promptly to
the Company. The Escrow Agent agrees that Investor Funds in the Escrow Account
shall not be released to the Company until and unless the Escrow Agent receives
a written certificate or affidavit stating that the Minimum Offering Requirement
has been timely met from the Company’s Chief Executive Officer or Chief
Financial Officer.

After the Minimum Offering Requirement has been timely met and the Investor
Funds in the Escrow Account representing the Minimum Offering Requirement have
been disbursed to the Company, (i) the Escrow Account shall remain open and the
Company shall continue to cause subscriptions for Shares that are received from
Pennsylvania Subscribers and Washington Subscribers (or any Other Subscribers)
to be deposited therein until the Company informs the Escrow Agent in writing to
close the Escrow Account, and (ii) any subscription documents and instruments of
payment received by the Escrow Agent from Subscribers other than Pennsylvania
Subscribers and Washington Subscribers (or any Other Subscribers) shall be
forwarded to the Company on the next business day. After the satisfaction of the
aforementioned provisions of this Section 2(b) (other than subscriptions that
are received from Pennsylvania Subscribers, Washington Subscribers or any Other
Subscribers), subscription proceeds may continue to be received in the Escrow
Account generally, but to the extent such proceeds shall not be subject to
escrow due to the satisfaction of the aforementioned provisions of this
Section 2(b), such proceeds are not subject to this Agreement and, at the
instruction of the Company to the Escrow Agent, shall be transferred from the
Escrow Account or deposited directly into, as the case may be, a commercial
deposit account in the name of the Company with the Escrow Agent that has been
previously established by the Company, unless otherwise directed by the Company.

Subject to the provisions set forth in this Agreement, if the Escrow Agent has
not received a certificate or affidavit from the Company’s Chief Executive
Officer or Chief Financial Officer certifying that the Minimum Offering
Requirement has been timely met during the Escrow Period, the Escrow Agent shall
promptly return the Investor Funds, including interest or any other income
earned thereon, to the Subscribers (including any Pennsylvania Subscribers,
Washington Subscribers and any Other Subscribers), per the name, address and in
the amounts provided by the Company or the Dealer Manager or the Transfer Agent
to the Escrow Agent without deduction, penalty or expense, and the Escrow Agent
shall notify the Company and the Dealer Manager in writing of the distribution
of the Investor Funds. The

 

- 4 -



--------------------------------------------------------------------------------

subscription payments returned to each Subscriber shall be free and clear of any
and all claims of the Company or any creditors of the Company, the Dealer
Manager, any Participating Broker-Dealer or any of their respective affiliates.

(c) Escrow Income. If at any time pursuant to the provisions of this Section 2
interest income earned on Investor Funds deposited in the Escrow Account
(“Escrow Income”) is to be paid to a Subscriber, the Escrow Agent shall promptly
provide directly to such Subscriber the amount of Escrow Income payable to such
Subscriber; provided that the Escrow Agent is in possession of such Subscriber’s
executed IRS Form W-9. In the event an executed IRS Form W-9 is not received for
each Subscriber, the Escrow Agent shall remit an amount to the Subscribers in
accordance with the provisions hereof, withholding the applicable percentage for
backup withholding required by the Internal Revenue Code, as then in effect,
from any Escrow Income attributable to those Subscribers for whom the Escrow
Agent does not possess an executed IRS Form W-9. Escrow Income shall be remitted
to Subscribers at the address provided by the Dealer Manager or the Company to
the Escrow Agent, which the Escrow Agent shall be entitled to rely upon, and
without any deductions for escrow expenses.

3. Distribution of the Investor Funds to Pennsylvania Subscribers, Washington
Subscribers and Other Subscribers.

(a) Notwithstanding anything to the contrary herein, disbursements to the
Company of funds contributed by Pennsylvania Subscribers, Washington Subscribers
and Other Subscribers may only be distributed in compliance with the provisions
of this Section 3. Irrespective of any disbursement of funds from the Escrow
Account pursuant to Section 2 hereof, the Escrow Agent will continue to place
deposits from Pennsylvania Subscribers and Washington Subscribers into the
Escrow Account, until such time as the Company notifies the Escrow Agent in
writing that total subscriptions (including amounts previously disbursed as
directed by the Company and the amounts then held in the Escrow Account) equal
or exceed (i) $50,000,000 in the case of subscriptions received from
Pennsylvania Subscribers and (ii) $20,000,000 in the case of subscriptions
received from Washington Subscribers, whereupon the Escrow Agent shall disburse
to the Company, at the Company’s request, any funds from Pennsylvania
Subscribers and Washington Subscribers, as applicable, received by the Escrow
Agent for accepted subscriptions, but not those funds of a subscriber whose
subscription has been rejected or rescinded of which the Escrow Agent has been
notified by the Company, or otherwise in accordance with the Company’s written
request. Irrespective of any disbursement of funds from the Escrow Account
pursuant to Section 2 hereof, the Escrow Agent will continue to place deposits
from Other Subscribers into the Escrow Account, until such time as the Company
notifies the Escrow Agent in writing that total subscriptions (including amounts
previously disbursed as directed by the Company and the amounts then held in the
Escrow Account) equal or exceed such amount required by another state identified
by written notice from the Company, whereupon the Escrow Agent shall disburse to
the Company, at the Company’s request, any funds from the Other Subscribers, as
applicable, received by the Escrow Agent for accepted subscriptions, but not
those funds of a subscriber whose subscription has been rejected or rescinded of
which the Escrow Agent has been notified by the Company, or otherwise in
accordance with the Company’s written request.

 

- 5 -



--------------------------------------------------------------------------------

(b) If the Company has not received total subscriptions of at least $50,000,000
within 120 days of the date the Company first receives a subscription from a
Pennsylvania Subscriber (the “Initial Escrow Period”), the Company shall notify
each Pennsylvania Subscriber by certified mail or any other means (whereby
receipt of delivery is obtained) of the right of Pennsylvania Subscribers to
have their investment returned to them. If, pursuant to such notice, a
Pennsylvania Subscriber requests the return of his or her subscription funds
within ten (10) days after receipt of the notification (the “Request Period”),
the Escrow Agent shall promptly refund, without interest or deduction, directly
to each Pennsylvania Subscriber the funds deposited in the Escrow Account on
behalf of the Pennsylvania Subscriber.

(c) The funds of Pennsylvania Subscribers who do not request the return of their
funds within the Request Period shall remain in the Escrow Account for
successive 120-day escrow periods (each a “Successive Escrow Period”), each
commencing automatically upon the termination of the prior Successive Escrow
Period, and the Company and Escrow Agent shall follow the notification and
payment procedure set forth in Section 3(b) above with respect to the Initial
Escrow Period for each Successive Escrow Period, provided that any refunds made
to a Pennsylvania Subscriber after a Successive Escrow Period shall include a
pro rata share of any interest earned thereon after the Initial Escrow Period,
until the occurrence of the earliest of (i) the termination of the Offering,
(ii) the receipt and acceptance by the Company of total subscriptions that equal
or exceed $50,000,000 and the disbursement of the Escrow Account on the terms
specified in this Section 3, or (iii) all funds held in the Escrow Account that
were contributed by Pennsylvania Subscribers having been returned to the
Pennsylvania Subscribers in accordance with the provisions hereof. If, upon
termination of the Offering, the Company has not received and accepted total
subscriptions that equal or exceed $50,000,000, all funds in the Escrow Account
that were contributed by Pennsylvania Subscribers will be promptly returned in
full to such Pennsylvania Subscribers, together with their pro rata share of any
interest earned thereon pursuant to instructions made by the Company, upon which
the Escrow Agent may conclusively rely.

4. Investor Funds in the Escrow Account. Upon receipt of Investor Funds, the
Escrow Agent shall hold such Investor Funds in escrow pursuant to the terms of
this Agreement. All Investor Funds held in the Escrow Account shall at all times
be invested in UMB Bank Money Market Special, an interest-bearing bank money
market account, permitted under Rule 15c2-4 of the Securities Exchange Act of
1934, as amended (except for funds from Pennsylvania Subscribers and Washington
Subscribers in the Escrow Account, which must be maintained in an
interest-bearing account following the Initial Escrow Period). The Escrow Agent
shall not invest funds deposited or any earnings or interest derived therefrom
in any other investment without the prior written direction or approval from the
Company. Interest and any other income resulting from the investment of the
funds in the Escrow Account shall be retained by the Escrow Agent and
distributed according to this Agreement. The Escrow Agent shall provide to the
Company monthly statements (or more frequently as reasonably requested by the
Company which includes, without limitation, if such amounts are not available to
the Company at least daily via UMB Direct) on the account balance in the Escrow
Account and the activity in such accounts since the last report, including
without limitation as specifically relates to Pennsylvania Subscribers and
Washington Subscribers (and any Other Subscribers). The Escrow Agent will
provide access to UMB Direct to allow the Company to view account balances for
the Escrow Account at any time, including without limitation as specifically
relates to Pennsylvania Subscribers and Washington Subscribers (and any Other
Subscribers).

 

- 6 -



--------------------------------------------------------------------------------

5. Duties of the Escrow Agent. The Escrow Agent shall have no duties or
responsibilities other than those expressly set forth in this Agreement, and no
implied duties or obligations shall be read into this Agreement against the
Escrow Agent. The Escrow Agent is not a party to, or bound by, any other
agreement among the other parties hereto with respect to the subject matter
hereof, and the Escrow Agent’s duties shall be determined solely by reference to
this Agreement. The Escrow Agent shall have no duty to enforce any obligation of
any person, other than as provided herein. The Escrow Agent shall be under no
liability to anyone by reason of any failure on the part of any party hereto or
any maker, endorser or other signatory of any document or any other person to
perform such person’s obligations under any such document.

6. Liability of the Escrow Agent; Indemnification. The Escrow Agent acts
hereunder as a depository only. The Escrow Agent shall not be liable, except for
willful misconduct, breach of trust, or gross negligence, for any action taken
or omitted by it, or any action suffered by it to be taken or omitted, in good
faith, and in the exercise of its own best judgment, and may rely conclusively
and shall be protected in acting upon any order, notice, demand, certificate,
opinion or advice of counsel (including counsel chosen by the Escrow Agent),
statement, instrument, report or other paper or document (not only as to its due
execution and the validity and effectiveness of its provisions, but also as to
the truth and acceptability of any information therein contained) which is
believed by the Escrow Agent to be genuine and to be signed or presented by the
proper person(s). The Escrow Agent shall not be held liable for any error in
judgment made in good faith by an officer or employee of either unless it shall
be proved that such officer or employee was grossly negligent or reckless in
ascertaining the pertinent facts or acted intentionally in bad faith or engaged
in willful misconduct or a breach of trust. The Escrow Agent shall not be bound
by any notice of demand, or any waiver, modification, termination or rescission
of this Agreement or any of the terms hereof, unless evidenced by a writing
delivered to the Escrow Agent signed by the proper party or parties and, if the
duties or rights of the Escrow Agent are affected, unless it shall give its
prior written consent thereto.

The Escrow Agent may consult legal counsel and shall exercise reasonable care in
the selection of such counsel, in the event of any dispute or question as to the
construction of any provisions hereof or its duties hereunder, and it shall
incur no liability and shall be fully protected in acting in accordance with the
reasonable opinion or instructions of such counsel.

The Escrow Agent shall not be responsible, may conclusively rely upon and shall
be protected, indemnified and held harmless by the Company, for the sufficiency
or accuracy of the form of, or the execution, validity, value or genuineness of
any document or property received, held or delivered by it hereunder, or of the
signature or endorsement thereon, or for any description therein; nor shall the
Escrow Agent be responsible or liable in any respect on account of the identity,
authority or rights of the persons executing or delivering or purporting to
execute or deliver any document, property or this Agreement.

 

- 7 -



--------------------------------------------------------------------------------

In the event that the Escrow Agent shall become involved in any arbitration or
litigation relating to the Investor Funds in the Escrow Account, each is
authorized to comply with any decision reached through such arbitration or
litigation.

The Company hereby agrees to indemnify the Escrow Agent for, and to hold it
harmless against any loss, liability or expense incurred in connection herewith,
except losses, damages or expenses due to gross negligence, breach of trust,
recklessness, bad faith or willful misconduct on the part of the Escrow Agent,
including without limitation, legal or other fees arising out of or in
connection with its entering into this Agreement and carrying out its duties
hereunder, including without limitation the costs and expenses of defending
itself against any claim of liability in the premises or any action for
interpleader. The Escrow Agent shall be under no obligation to institute or
defend any action, suit, or legal proceeding in connection herewith, unless
first indemnified and held harmless to its satisfaction in accordance with the
foregoing, except that neither shall be indemnified against any loss, liability
or expense arising out of its own gross negligence, recklessness, bad faith or
willful misconduct.

The terms of this Section shall survive the termination of the Escrow Agreement
and the resignation or removal of the Escrow Agent.

7. The Escrow Agent’s Fee. Escrow Agent shall be entitled to fees and expenses
for its regular services as Escrow Agent as set forth in Exhibit A.
Additionally, Escrow Agent is entitled to reasonable fees for extraordinary
services and reimbursement of any reasonable out of pocket and extraordinary
costs and expenses related to its obligations as Escrow Agent under this
Agreement, including, but not limited to, reasonable attorneys’ fees. All of the
Escrow Agent’s compensation, costs and expenses shall be paid by the Company in
accordance with Exhibit A hereto.

8. Security Interests. No party to this Escrow Agreement shall grant a security
interest in any monies or other property deposited with the Escrow Agent under
this Escrow Agreement, or otherwise create a lien, encumbrance or other claim
against such monies or borrow against the same.

9. Dispute. In the event of any disagreement between the undersigned or the
person or persons named in the instructions contained in this Agreement, or any
other person, resulting in adverse claims and demands being made in connection
with or for any papers, money or property involved herein, or affected hereby,
the Escrow Agent shall be entitled to refuse to comply with any demand or claim,
as long as such disagreement shall continue, and in so refusing to make any
delivery or other disposition of any money, papers or property involved or
affected hereby, the Escrow Agent shall not be or become liable to the
undersigned or to any person named in such instructions for its refusal to
comply with such conflicting or adverse demands, and the Escrow Agent shall be
entitled to refuse and refrain to act until: (a) the rights of the adverse
claimants shall have been fully and finally adjudicated in a Court assuming and
having jurisdiction of the parties and money, papers and property involved
herein or affected hereby, or (b) all differences shall have been adjusted by
agreement and the Escrow Agent shall have been notified thereof in writing,
signed by all the interested parties.

 

- 8 -



--------------------------------------------------------------------------------

10. Resignation of Escrow Agent. Escrow Agent may resign or be removed, at any
time, for any reason, by written notice of its resignation or removal to the
proper parties at their respective addresses as set forth herein, at least 60
days before the date specified for such resignation or removal to take effect.
Upon the effective date of such resignation or removal:

 

  (a) All cash and other payments and all other property then held by the Escrow
Agent hereunder shall be delivered by it to such successor escrow agent as may
be designated in writing by the Company, whereupon the Escrow Agent’s
obligations hereunder shall cease and terminate;

 

  (b) If no such successor escrow agent has been designated by such date, all
obligations of the Escrow Agent hereunder shall, nevertheless, cease and
terminate, and the Escrow Agent’s sole responsibility thereafter shall be to
keep all property then held by it and to deliver the same to a person designated
in writing by the Company or in accordance with the directions of a final order
or judgment of a court of competent jurisdiction.

 

  (c) Further, if no such successor escrow agent has been designated by such
date, the Escrow Agent may petition any court of competent jurisdiction for the
appointment of a successor agent; further the Escrow Agent may pay into court
all monies and property deposited with Escrow Agent under this Agreement.

The terms of this Section shall survive the termination of the Escrow Agreement
and the resignation or removal of the Escrow Agent.

11. Notices. All notices, demands and requests required or permitted to be given
under the provisions hereof must be in writing and shall be deemed to have been
sufficiently given, upon receipt, if (i) personally delivered, (ii) sent by
telecopy and confirmed by phone or (iii) mailed by registered or certified mail,
with return receipt requested, or by overnight courier with signature required,
delivered to the addresses set forth below, or to such other address as a party
shall have designated by notice in writing to the other parties in the manner
provided by this Section 11:

 

(1) If to Company:  

NexPoint Multifamily Realty Trust, Inc.

300 Crescent Court, Suite 700

Dallas, Texas 75201

Attention: Brian Mitts

Telephone: (972) 628-4100

Facsimile: (972) 628-4147

 

- 9 -



--------------------------------------------------------------------------------

(2) If to the Escrow Agent:

  UMB Bank, N.A.   1010 Grand Blvd., 4th Floor   Mail Stop: 1020409   Kansas
City, Missouri 64106   Attention: Lara Stevens,   Corporate Trust & Escrow
Services   Telephone: (816) 860-3017   Facsimile: (816) 860-3029

 

(3) If to Dealer Manager:

  Highland Capital Funds Distributor, Inc.   200 Crescent Court, Suite 700  
Dallas, TX 75201   Attention: Jennifer Ricci   Telephone: (208) 870-1297  
Facsimile: (972) 628-4147

12. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Missouri and without regard to the principles of
conflicts of law.

13. Binding Effect; Benefit. This Agreement shall be binding upon and inure to
the benefit of the permitted successors and assigns of the parties hereto.

14. Modification. This Agreement may be amended, modified or terminated at any
time by a writing executed by the Dealer Manager, the Company and the Escrow
Agent.

15. Assignability. This Agreement shall not be assigned by the Escrow Agent
without the Company’s prior written consent.

16. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument. Copies, telecopies, facsimiles,
electronic files and other reproductions of original executed documents shall be
deemed to be authentic and valid counterparts of such original documents for all
purposes, including the filing of any claim, action or suit in the appropriate
court of law.

17. Headings. The section headings contained in this Agreement are inserted for
convenience only, and shall not affect in any way, the meaning or interpretation
of this Agreement.

18. Severability. This Agreement constitutes the entire agreement among the
parties and supersedes all prior and contemporaneous agreements and undertakings
of the parties in connection herewith. No failure or delay of the Escrow Agent
in exercising any right, power or remedy may be, or may be deemed to be, a
waiver thereof; nor may any single or partial exercise of any right, power or
remedy preclude any other or further exercise of any right, power or remedy. In
the event that any one or more of the provisions contained in this Agreement,
shall,

 

- 10 -



--------------------------------------------------------------------------------

for any reason, be held to be invalid, illegal or unenforceable in any respect,
then to the maximum extent permitted by law, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement.

19. Earnings Allocation; Tax Matters; Patriot Act Compliance; Office of Foreign
Control Search Duties. If the Escrow Agent remits Escrow Income pursuant to this
Agreement, the Escrow Agent shall be responsible for any necessary federal tax
reporting associated with such income, provided that the Escrow Agent shall not
be responsible for any other tax reporting under this Escrow Agreement. The
Company shall provide to Escrow Agent upon the execution of this Agreement any
documentation requested and any information reasonably requested by the Escrow
Agent to comply with the USA Patriot Act of 2001, as amended from time to time.
The Escrow Agent, or its agent, shall complete an Office of Foreign Assets
Control (“OFAC”) search, in compliance with its policy and procedures, of each
subscription check and shall inform the Company if a subscription check fails
the OFAC search. The Dealer Manager shall provide a copy of each subscription
check in order that the Escrow Agent, or its agent, may perform such OFAC
search.

20. Miscellaneous. This Agreement shall not be construed against the party
preparing it, and shall be construed without regard to the identity of the
person who drafted it or the party who caused it to be drafted and shall be
construed as if all parties had jointly prepared this Agreement and it shall be
deemed their joint work product, and each and every provision of this Agreement
shall be construed as though all of the parties hereto participated equally in
the drafting hereof; and any uncertainty or ambiguity shall not be interpreted
against any one party. As a result of the foregoing, any rule of construction
that a document is to be construed against the drafting party shall not be
applicable.

[SIGNATURE PAGES FOLLOW]

 

- 11 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed by
their duly authorized representatives as of the date first written hereinabove:

 

HIGHLAND CAPITAL FUNDS

DISTRIBUTOR, INC.

 

By:  

/s/ Brian Mitts

Name:   Brian Mitts Title:   Chief Operating Officer/FinOP

 

NEXPOINT MULTIFAMILY REALTY TRUST, INC.

 

By:  

/s/ Brian Mitts

Name:   Brian Mitts Title:  

Chief Financial Officer, Executive VP –

Finance and Treasurer

 

ESCROW AGENT:

 

UMB BANK, N.A.

 

By:  

/s/ Lara Stevens

Name:   Lara Stevens Title:   Vice President

 

- 12 -



--------------------------------------------------------------------------------

EXHIBIT A

ESCROW FEES AND EXPENSES

 

Acceptance Fee    Review document and establish account,    $3,250 DST Agency
Engagement   

 

Annual Fee    Annual Escrow Agent    $4,000

 

Transactional Fees    Outgoing Wire Transfer    $35.00 per Wire Web Exchange
Access    $60.00 per month Overnight Delivery/Mailings    $16.50 per Mailing IRS
Tax Reporting    $10.00 per 1099 Daily Recon File to DST    $2.50 per Business
Day Daily Wire Ripping to DST    $10.00 per Business Day

Acceptance fee and first year Annual fee will be payable at the initiation of
the escrow. Transactional Fees will be billed quarterly in arrears.

Fees specified are for the regular, routine services contemplated by the Escrow
Agreement, and any additional or extraordinary services, including, but not
limited to disbursements involving a dispute or arbitration, or administration
while a dispute, controversy or adverse claim is in existence, will be charged
based upon time required at the then standard hourly rate. In addition to the
specified fees, all expenses related to the administration of the Escrow
Agreement (other than normal overhead expenses of the regular staff) such as,
but not limited to, travel, postage, shipping, courier, telephone, facsimile,
supplies, legal fees, accounting fees, etc., will be reimbursable.

 

- 13 -